Citation Nr: 9909778	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  97-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for generalize anxiety 
with depression and post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971 and was a prisoner of war of the Korean Government from 
January to December 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


REMAND

In a January 1999 informal hearing presentation, the 
veteran's representative contended that the veteran should be 
granted service connection for PTSD.  It is apparent that the 
hearing officer's September 1997 consideration of the 
veteran's service-connected psychiatric disability included 
consideration of his diagnosed PTSD.  As both generalized 
anxiety disorder and PTSD are evaluated under the general 
rating formula for mental disorders pursuant to 38 C.F.R. 
§ 4.130, the veteran's PTSD is considered to be part of his 
service-connected disability.

In reviewing the claims folders, the Board notes that the 
April 1996 VA psychiatrist found the veteran to be 
moderately impaired industrially and severely impaired 
socially, while the April 1997 VA examiner found the veteran 
to have mild PTSD.  The April 1997 examiner did not have the 
benefit of being able to review the claims folders.  

In order to better evaluate the veteran's psychiatric 
condition, it is necessary to obtain another VA psychiatric 
examination.

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Under the circumstances, the case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers, 
private and VA, who treated the veteran 
for generalized anxiety, depression or 
PTSD since February 1996.  After securing 
the necessary releases, the RO should 
obtain these records for association with 
the claims folders.

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
by a board certified examiner, if 
available, in order to determine the 
manifestations of the service-connected 
generalized anxiety, depression and PTSD.   
All necessary tests and studies, 
including appropriate psychological 
studies (if determined to be necessary by 
the psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to 
generalized anxiety, depression and PTSD.  
The report of examination should contain 
a detailed account of all manifestations 
of the disability found to be present.  
The examiner must also comment on the 
extent to which the veteran's service-
connected psychiatric disability affects 
occupational and social functioning.  The 
examiner is asked to express an opinion 
as to which of the following criteria 
best describe the veteran's psychiatric 
disability picture due solely to 
generalized anxiety, depression and PTSD:  

(1) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(2) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(3) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.  

(4) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.


Similarly, in addition, the examiner 
should determine which one of the 
following sets of criteria (contained in 
regulations effective prior to November 
1996) best describes the veteran's 
disability solely due to generalized 
anxiety, depression and PTSD:  

(1) definite impairment in the 
ability to establish or maintain 
effective and wholesome 
relationships with people.  The 
psychoneurotic symptoms must result 
in such reduction in initiative, 
flexibility, efficiency and 
reliability levels as to produce 
definite industrial impairment. 

(2) ability to establish or maintain 
effective or favorable relationships 
with people is considerably 
impaired, and by reason of 
psychoneurotic symptoms the 
reliability, flexibility and 
efficiency levels are so reduced as 
to result in considerable industrial 
impairment.  

(3) psychoneurotic disability when 
the ability to establish and 
maintain effective or favorable 
relationships with people is 
severely impaired and the 
psychoneurotic symptoms are of such 
severity and persistence that there 
is severe impairment in the ability 
to obtain or retain employment.  

(4) the attitudes of all contacts 
except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community;  
there are totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities, such as fantasy, 
confusion, panic and explosions of 
aggressive energy, resulting in 
profound retreat from mature 
behavior;  or the veteran is 
demonstrably unable to obtain or 
retain employment.

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  The claims folders 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



